377 So. 2d 245 (1979)
PENSACOLA BUGGY WORKS and the Travelers Insurance Company, Appellants,
v.
Jack H. JERNIGAN, Appellee.
No. QQ-113.
District Court of Appeal of Florida, First District.
November 29, 1979.
Thomas F. Condon of Emmanuel, Sheppard & Condon, Pensacola, for appellants.
Joseph L. Hammons, Pensacola, for appellee.
PER CURIAM.
Pensacola Buggy Works urged on appeal that the Judge of Industrial Claims' award of permanent and total disability benefits for claimant, Jernigan, was not supported by competent and substantial evidence. Jernigan cross appealed arguing that the Judge of Industrial Claims' order allowing appellant a retroactive Social Security off-set was improper.
We affirm the award of permanent and total disability and we reverse the order as to the retroactive off-set. Beulah Baptist Church v. Brantley, IRC Order 2-3907 (Sept. 11, 1979), established that there shall be no retroactive application of the Social Security off-set. In the case before us, the off-set could be taken starting September 21, 1978, the date the carrier first exercised its right to the off-set.
We note that Brantley, supra, was decided after the Judge of Industrial Claims rendered his decision in the present case, and after counsel filed their briefs with the Industrial Relations Commission.
The order is accordingly reversed insofar as the off-set in question was allowed as to compensation paid prior to September 21, 1978, and the award is otherwise affirmed.
SHIVERS, Acting C.J., and SHAW and WENTWORTH, JJ., concur.